Citation Nr: 0121936	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, including secondary to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
colon disability, including diverticulitis, to include 
secondary to Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for genitourinary 
condition, to include secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from September 1955 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran is not represented in this 
claim.  

In June 2001, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).

The veteran submitted additional documentary evidence at his 
hearing, with a waiver of RO jurisdiction.  He also submitted 
private treatment records dated from November 1975 to April 
1998 directly to the Board following the hearing.  Although 
he did not include a waiver of RO consideration with the 
evidence submitted after his hearing, the waiver he presented 
was phrased to include "new medical evidence submitted on my 
appeal."  Accordingly, the waiver encompasses the evidence 
he submitted after the hearing.

Unfortunately, however, remand is required because of a 
change in the law.  During the pendency of this claim, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  With new and 
material claims, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant.  VBA 
Fast Letter 01-13 (February 5, 2001).  If that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  Id.  

The RO denied the appellant's claim of entitlement to service 
connection for a prostate condition on the basis that the 
claim was not well grounded.  As the requirement of a well-
grounded claim has been eliminated, the RO should undertake 
whatever development may be warranted in order to notify the 
appellant of information or evidence needed to substantiate 
his claim and should provide such assistance as may be 
indicated.

The veteran has alleged as a theory of entitlement that each 
of his claimed disabilities is due to exposure to Agent 
Orange.  None of the disabilities claimed is one that is 
listed under 38 C.F.R. § 3.309(e) (diseases associated with 
exposure to herbicide agents) and the veteran is therefore 
not presumed to have been exposed to Agent Orange during his 
military service.  See 38 C.F.R. § 3.307(a)(6) (2000).  There 
does not appear to be any evidence of record that the veteran 
was exposed to Agent Orange during his military service, nor 
is there any medical evidence that any of the claimed 
conditions may be associated with any disease or injury in 
service, including exposure to Agent Orange.  The veteran has 
reported that, while he was serving aboard the U.S.S. 
Forrestal in the waters off Vietnam, there was a fire aboard 
the ship, and he was exposed to chemicals.  The veteran's DD 
214 indicates that he did serve on the U.S.S. Forrestal.  
However, his service personnel records are not associated 
with the claims folder, so the dates of his service on that 
carrier are not known.  

Once the veteran's service personnel records are obtained, 
the RO should determine the dates of the veteran's service on 
the U.S.S. Forrestal and attempt to verify, through any 
appropriate records repository or the service department, 
whether a fire occurred on board the carrier during the dates 
of the veteran's service thereon, and, if so, where the fire 
was located and what chemicals or herbicides may have been 
involved.  Any evidence that an herbicide agent, specifically 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram, was stored on, transported by, or used on the 
U.S.S. Forrestal should be requested.

The veteran should be notified of the evidence that is needed 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  With respect to his claims for service 
connection secondary to Agent Orange exposure, he has been 
notified by the RO in the statement of the case that the 
Secretary has determined that a presumption of service 
connection is not warranted for any condition other than 
those for which VA has found a positive association between 
the condition and such exposure.  If he has competent medical 
opinion from a treating physician of a link between any 
condition claimed and exposure to Agent Orange, he should 
present that evidence.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
An examination and opinion addressing the etiology of the 
veteran's prostate condition should be made prior to final 
adjudication.  

In reviewing the veteran's claims to reopen, ask the veteran 
whether he has any new source of evidence relating to these 
claims and, if so, take appropriate development action.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  

2.  Determine the dates on which the 
veteran served aboard the U.S.S. 
Forrestal.  Attempt to verify, through 
any appropriate records repository or the 
service department, whether a fire 
occurred on board the carrier during the 
dates of the veteran's service thereon, 
and, if so, where the fire was located 
and what chemicals or herbicides may have 
been involved.  Any evidence that a 
herbicide agent, specifically 2,4-D; 
2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram, was stored 
on, transported by, or used on the U.S.S. 
Forrestal should be requested.

3.  Notify the veteran that, if he has 
competent medical opinion from a treating 
physician of a link between any condition 
claimed and exposure to a herbicide 
agent, he should present that evidence.  
Ask the veteran to identify any new 
source of evidence relevant to his claim 
to reopen claims for service connection 
for a colon disability and a 
genitourinary disability.  If he 
identifies any such source of evidence, 
take appropriate development actions.

4.  After undertaking all necessary 
notification and development, schedule 
the veteran for a VA examination of the 
veteran's prostate condition.  The 
examiner should review the veteran's 
claims file.  The examiner should provide 
a diagnosis of any current prostate 
disorder of the veteran and should render 
an opinion whether it is at least as 
likely as not that any such disorder is 
related to a disease or injury during the 
veteran's active military service.  The 
medical rationale for any such opinion 
should be provided.

5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for prostate condition, to 
include secondary to Agent Orange 
exposure, whether new and material 
evidence has been submitted to reopen the 
claim for service connection for colon 
disability to include diverticulitis, 
including secondary to Agent Orange 
exposure and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
genitourinary condition, including 
secondary to Agent Orange exposure.  If 
they remain denied, the veteran should be 
furnished an appropriate SSOC and given a 
reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


